Exhibit 10.3

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT

(the "Agreement") is dated as of May 22, 2001 (the "Effective Date") by and
between Exelixis, Inc., a Delaware corporation having its principal place of
business at 170 Harbor Way, P.O. Box 511, South San Francisco, California
94083-0511 (the "Company") and Protein Design Labs, Inc., a Delaware corporation
having its principal place of business at 34801 Campus Drive, Fremont,
California 94555-3606 (the "Holder").



Recitals

A.

Pursuant to the terms of the Convertible Note (the "Note"), dated as of even
date herewith between the Company and the Holder, the Holder has loaned to the
Company the principal sum of Thirty Million Dollars ($30,000,000) (the
"Principal Amount").



B.

The Company has agreed to issue the Note pursuant to the terms set forth in this
Agreement.



Now, Therefore,

in consideration of the premises and promises herein contained and in order to
induce the Holder to loan to the Company the Principal Amount, the Company
agrees with the Holder as follows:



1. AUTHORIZATION AND SALE OF NOTES

1.1 Authorization of Notes

. On or before the date hereof the Company shall authorize the issuance of the
Note in the form attached to this Agreement as Exhibit A in the Principal
Amount.



1.2 Sale of Note

. Subject to the terms and conditions hereof, the Company will issue and sell to
the Holder, and the Holder will purchase from the Company for the Principal
Amount, the Note. The Note and the shares of common stock of the Company (the
"Shares") issued upon conversion of the Note are sometimes collectively referred
to herein as the "Securities."



2. CLOSING DATE; DELIVERY

2.2 Closing Date

. Subject to the terms and conditions of this Agreement, the purchase and sale
of the Note hereunder shall take place at 3:00 p.m. local time at the offices of
the Company, on the date hereof or at such other time and place as the Company
and the Holder may agree (the "Closing"). The date of the Closing is hereinafter
referred to as the "Closing Date."



2.3 Delivery

. At the Closing, the Company will deliver to the Holder the Note against
payment of the Principal Amount therefor by wire transfer in immediately
available funds:



Bank: Silicon Valley Bank, Santa Clara, CA

ABA Routing: 121-140-399

Acct Number: 33001-60643

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Holder as follows:

3.1 Organization and Standing

. The Company:



(a) is a corporation duly organized, validly existing, authorized to exercise
all its corporate powers, rights, and privileges, and in good standing under the
laws of the State of Delaware; and

(b) has the corporate power and corporate authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.

3.2 Authorization and Validity

. All corporate action on the part of the Company, its officers, directors, and
stockholders necessary for the authorization, execution, delivery, and
performance of all of the Company's obligations under this Agreement, the Note
and all documents, instruments and agreements executed in connection therewith
(the "Loan Documents") and for the authorization, issuance, and delivery of the
Note has been taken and the Loan Documents constitute legally valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.



3.3 Corporate Power

. The Company has all requisite legal and corporate power and authority to
execute and deliver the Loan Documents, to sell and issue the Note hereunder,
and to carry out and perform its obligations under the Loan Documents.



3.4 Validity of Securities

. The Securities, when issued, sold, and delivered in compliance with the terms
and for the consideration expressed in this Agreement, will be duly authorized
and validly issued (including without limitation, but subject to the accuracy of
the representations of Holder herein, issued in compliance with all applicable
federal and state securities laws), fully paid and nonassessable. The Securities
will be free and clear of all liens and encumbrances other than any liens or
encumbrances created by or imposed thereon by the Holder; provided, however,
that the Securities shall be subject to restrictions on transfer under state
and/or federal securities laws. The Securities are not subject to any preemptive
rights or rights of first refusal. The Shares have been duly authorized and
reserved for issuance upon conversion of the Note. The certificate evidencing
the Shares will be in due and proper form.



3.5 Securities Law Compliance

. Subject to the accuracy of the representations and warranties of the Holder
set forth in Section 4, the offer, issue, and sale of the Securities are exempt
from the registration requirements of Section 5 of the Securities Act of 1933,
as amended, (the "Securities Act") and the qualification requirements, if any,
of applicable state securities laws.



3.6 No Conflict

. The execution, delivery, and performance of the Loan Documents, the sale and
issuance of the Note and the consummation of the transactions contemplated
hereby and thereby will not (a) result in any violation of, be in conflict with,
or constitute a default under, with or without the passage of time or the giving
of notice: (i) any provision of the Company's Certificate of Incorporation or
Bylaws; (ii) any provision of any judgment, decree, or order to which the
Company is a party or by which it is bound; (iii) any material contract,
obligation, or commitment to which the Company is a party or by which it is
bound; or (iv) any material statute, rule, or governmental regulation applicable
to the Company, (b) (i) require any consent, approval, authorization or other
order of, or qualification with, any court or governmental body or agency
(except such as may be required under applicable securities laws), or (ii)
result in the imposition or creation of (or the obligation to create or impose)
a lien under, any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries or
their respective property is bound.



3.7 Properties

. The Company and its subsidiaries have good and marketable title in fee simple
to all real property and good and marketable title to all personal property
owned by them that is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens and defects, except as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.



3.8 SEC Filings, Financial Statements

. The Company has filed with the Securities and Exchange Commission (the "SEC")
all required quarterly reports on Form 10-Q and annual reports on Form 10-K,
registration statements, documents, and reports required to be filed by it with
the SEC or, if not required to be filed, such other reports and documents as
have otherwise been filed by the Company (collectively, the "SEC Reports"). To
the knowledge of the Company, all of the SEC Reports complied as to form, when
filed, in all material respects with the applicable provisions of the Securities
Act, and the Securities Exchange Act of 1934, as amended. As of their respective
dates, the SEC Reports did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Each of the consolidated financial statements (including
notes thereto) contained in the SEC Reports (a) was prepared in accordance with
generally accepted accounting principals applied on a consistent basis
throughout the periods involved (except as indicated in the notes thereto) and
(b) fairly presented the financial position of the Company as at the respective
dates thereof.



3.9 No Material Adverse Changes

. Since the filing of the Company's Registration Statement on Form S-4, other
than as set forth in the Company's SEC Reports, (a) there has not occurred any
material adverse change: (i) in the financial condition or operations of the
Company and its subsidiaries, taken as a whole, or (ii) in the capital stock or
long-term debt of the Company or any of its subsidiaries, taken as a whole,
except as contemplated under this Agreement or development, that would
reasonably be expected to involve a material adverse change in the financial
condition or operations of the Company and its subsidiaries, taken as a whole;
(b) the Company and its subsidiaries, taken as a whole, have not sustained any
material loss or interference with its assets, businesses or properties (whether
owned or leased) from fire, explosion, earthquake, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or any court or
legislative or other governmental action, order or decree; and (c) since the
date of the latest consolidated balance sheet included in the SEC Reports,
except as reflected therein, the Company has not (A) issued any securities other
than the issuance of securities pursuant to the grant of or the exercise of
options granted under stock option plans or agreements existing prior to the
date of the latest consolidated balance sheet included in the SEC Reports, or
(B) declared or paid any dividend or made any distribution on any shares of its
capital stock or redeemed, purchased or otherwise acquired or agreed to redeem,
purchase or otherwise acquire any shares of capital stock, except to the extent
provided under any stock option plans or agreements existing prior to the latest
date of the consolidated balance sheet included in the SEC Reports.



4

. REPRESENTATIONS AND WARRANTIES OF THE HOLDER



Holder hereby represents and warrants to the Company as follows:

4.1 Authorization

. When executed and delivered by the Holder, and assuming execution and delivery
by the Company, the Agreement will constitute a valid obligation of such Holder,
enforceable in accordance with its terms.



4.2 Brokers and Finders

. Holder has not retained any investment banker, broker, or finder in connection
with the transactions contemplated by this Agreement.



4.3 Investment

. This Agreement is made with the Holder in reliance upon its representations to
the Company, which by the Holder's execution of this Agreement Holder hereby
confirms, that the Securities to be received by the Holder will be acquired for
investment for the Holder's own account, not as a nominee or agent, and not with
a view to the sale or distribution of any part thereof, and that the Holder has
no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Holder further
represents that it has no contract, undertaking, agreement, or arrangement with
any person to sell, transfer, or grant participation to such person or to any
third person, with respect to any of the Securities.



4.4 No Registration

. Holder understands and acknowledges that the offering of the Securities
pursuant to this Agreement will not be registered under the Securities Act on
the grounds that the offering and sale of securities contemplated by this
Agreement are exempt from registration pursuant to Section 4(2) of the
Securities Act, and that the Company's reliance upon such exemption is
predicated upon Holder's representations set forth in this Agreement



4.5 Limitations on Transferability

. Holder covenants that in no event will it dispose of any of the Securities
(other than pursuant to Rule 144 promulgated by the SEC under the Securities Act
("Rule 144") or any similar or analogous rule) unless and until (i) Holder shall
have notified the Company of the proposed disposition, and (ii) if requested by
the Company, Holder shall have furnished the Company with an opinion of counsel
satisfactory in form and substance to the Company and the Company's counsel, in
the reasonable exercise of their judgment, to the effect that (x) such
disposition will not require registration under the Securities Act and (y)
appropriate action necessary for compliance with the Securities Act and any
applicable state, local, or foreign law has been taken. Notwithstanding the
limitations set forth in the foregoing sentence, if Holder is a limited
liability company or a partnership it may transfer Securities to its members or
constituent partners or a retired partner of such partnership who retires after
the date hereof, or to the estate of any such member or partner or retired
partner or transfer by gift, will, or intestate succession to any such member's
or partner's spouse or lineal descendants or ancestors without the necessity of
registration or opinion of counsel if the transferee agrees in writing to be
subject to the terms of this Agreement to the same extent if such transferee
were a Holder; provided, however, that Holder hereby covenants not to effect
such transfer if such transfer either would invalidate the securities laws
exemptions pursuant to which the Securities were originally offered and sold or
would itself require registration under the Securities Act or applicable state
securities laws. Each certificate evidencing the Securities transferred as above
provided shall bear the appropriate restrictive legends set forth in Sections
7.6 and 7.7(a) below, except that such certificate shall not bear such legend if
the transfer was made in compliance with Rule 144 or if the opinion of counsel
referred to above is to the further effect that such legend is not required in
order to establish compliance with any provisions of the Securities Act.



4.6 Experience

. Holder represents that: (i) it has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities; (ii) it has received all the
information it has requested from the Company and considers necessary or
appropriate for deciding whether to purchase the Securities; (iii) it has had
the opportunity to discuss the Company's business management, and financial
affairs with its management, (iv) it has the ability to bear the economic risks
of its prospective investment; and (v) it is able, without materially impairing
its financial condition, to hold the Securities for an indefinite period of time
and to suffer a complete loss on its investment.



4.7 Accredited Holder

. Holder presently qualifies, and will as of the Closing Date qualify, as an
"accredited investor" within the meaning of Regulation D of the rules and
regulations promulgated under the Securities Act.



5. CONDITIONS OF THE HOLDER'S OBLIGATIONS AT CLOSING

The obligations of the Holder under Section 1 of this Agreement are subject to
the fulfillment at or before the Closing of the following conditions, any of
which may be waived by the Holder:

5.1 Representations and Warranties

. The representations and warranties of the Company contained in Section 3 shall
be true on and as of the Closing with the same effect as if made on and as of
the Closing.



5.2 Performance

. The Company shall have performed or fulfilled all agreements, obligations, and
conditions contained in the Loan Documents and required to be performed or
fulfilled by the Company before the Closing.



6. CONDITIONS OF THE COMPANY'S OBLIGATIONS AT CLOSING

The obligations of the Company under Section 1 of this Agreement are subject to
the fulfillment at or before the Closing of the following condition, which may
be waived in writing by the Company:

6.1 Representations and Warranties

. The representations and warranties of the Holder contained in Section 4 shall
be true on and as of the Closing with the same effect as if made on and as of
the Closing.



7

. MISCELLANEOUS



7.1 Governing Law.

This Agreement shall be governed by, and be construed in accordance with, the
laws of the State of California, excluding those laws that direct the
application of the laws of another jurisdiction.



7.2 Survival; Termination

. The warranties and representations of the parties contained in or made
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing for until the earlier of: (a) the payment in full of
all outstanding principal and interest under the Note, or (b) the conversion of
the Note into Shares, provided, however, that such representations and
warranties need only be accurate as of the date of such execution and delivery
and as of the Closing. This Agreement shall be terminated and of no further
force and effect upon earlier of: (a) the payment in full of all outstanding
principal and interest under the Note, or (b) the conversion of the Note into
Shares.



7.3 Successors and Assigns

. Except as otherwise provided herein, the provisions hereof shall inure to the
benefit of and be binding upon the successors, assigns, heirs, executors and
administrators of the parties hereto.



7.4 Entire Agreement; Indemnity; Waiver.

(a) Entire Agreement

. This Agreement and the exhibits hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and supersede any and all prior and contemporaneous
agreements, understandings, discussions and correspondence.



(b) Waiver

. Holder's failure, at any time or times hereafter, to require strict
performance by the Company of any provision of this Agreement shall not waive,
affect or diminish any right of the Holder thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by the Holder of
a default under the Agreement or a default under any of the other Loan Documents
shall not suspend, waive or affect any other default under this Agreement or any
other default under any of the other Loan Documents, whether the same is prior
or subsequent thereto and whether of the same or of a different kind or
character. None of the undertakings, agreements, warranties, covenants and
representations of the Company contained in this Agreement or any of the other
Loan Documents and no default under this Agreement or default under any of the
other Loan Documents shall be deemed to have been suspended or waived by the
Holder unless such suspension or waiver is in writing signed by an officer of
the Company, and directed to the Holder.



7.5 Notices

. All notices and other communications required or permitted hereunder shall be
in writing and shall be mailed by registered or certified mail, postage prepaid,
sent by Federal Express or other national overnight delivery service or
otherwise delivered by hand or by messenger, addressed (a) if to the Holder, at
Holder's address set forth below or at such other address as the Holder shall
have furnished to the Company in writing or (b) if to any other holder of any
Note, at such address as such holder shall have furnished the Company in writing
or, until any such holder so furnishes an address to the Company, then to and at
the address of the last holder of such Note who has so furnished an address to
the Company, or (c) if to the Company, at its address set forth below, or at
such other address as the Company shall have furnished to the Holder.



Holder:

Company:

Protein Design Labs, Inc.

Exelixis, Inc.

34801 Campus Drive

170 Harbor Way

Fremont, CA 94555-3606

P. O. Box 511

Attn: General Counsel

South San Francisco, CA 94083-0511

 

Attn: General Counsel

   

7.6 California Corporate Securities Law

. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT
BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA
AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102, OR 25105
OF THE CALIFORNIA CORPORATIONS CODE.



7.7 Legends.

(a)

All certificates for the Securities shall bear a legend substantially similar to
the following:



"The securities represented hereby have not been registered under the Securities
Act of 1933, as amended ("Securities Act"). Such securities may not be
transferred unless a Registration Statement under the Act is in effect as to
such transfer or, in the opinion of counsel for the Company, registration under
the Act is unnecessary in order for such transfer to comply with the Act or
unless sold pursuant to Rule 144 of the Act."

(b)

The certificates evidencing the Securities shall also bear any legend required
pursuant to any state, local, or foreign law governing such securities.



7.8 Counterparts

. This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first above written.



 

COMPANY:



EXELIXIS, INC.,
a Delaware corporation

 

_________________________________

 

George A. Scangos

 

Chief Executive Officer

 

   

HOLDER:

 

PROTEIN DESIGN LABS, INC.,
a Delaware corporation

 

___________________________

 

Laurence Jay Korn

 

Chairperson and Chief Executive Officer




--------------------------------------------------------------------------------


